Title: To James Madison from Daniel Triplett, 12 October 1808
From: Triplett, Daniel
To: Madison, James



Dear Sir
Richmond Octo. 12th. 1808

The Office of the receiver of Loans has become vacant by the Death of Col John Page, and I beg leave to Offer as a Candidate for the place.
You Sir can well Judge of my Capability or Qualifications to perform the duties of the Office
If you think me equal to the task and in other respects deserving the Confidence of the Executive, I am flatterd that you will make favorable mention of me to the President.
I should not probably have taken the liberty of troubling you on this Occation had it not have been for the late Addition made to my family by the Death of the unfortunate Mr. R Burnley.
He left a Widow & four Children which are now living with me, and I really find the profits of my Ordinary business, under the pressure of the times, Inadequate to their Maintenance.  Believe me to be in all Situations of life devoted to your Interest & Happiness & that I am with great regard & respect Yr mo. Ob Hble Servt.

Daniel Triplett

